           Case 2:21-cv-01512-GMN-NJK Document 5 Filed 08/17/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   SHEILA SALEHIAN,
                                                          Case No.: 2:21-cv-01512-GMN-NJK
 9             Plaintiff,
                                                                        ORDER
10   v.
                                                                     [Docket No. 4]
11   STATE OF NEVADA, NEVADA STATE
     TREASURER’S OFFICE; ZACH CONINE,
12   STATE TREASURER; DOES 1-50; AND
     ROE CORPORATIONS 1-50,
13
               Defendants.
14
15         Pending before the Court is the Parties’ joint stipulation for an extension of time for the
16 Defendant to respond to Plaintiff’s first amended complaint. Docket No. 4. For good cause
17 shown 1, the motion is hereby GRANTED and the deadline for Defendants to file a response to
18 Plaintiff’s First Amended Complaint is RESET to September 16, 2021.
19
20         IT IS SO ORDERED.
21         Dated: August 17, 2021
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26         1
            To be clear, the Court is not swayed by attestations from defense counsel of competing
   demands on counsel’s time as good cause. See, e.g., Olesczuk v. Citizens One Home Loans, 2016
27 U.S. Lexis 153342, at *6-7 n.3 (D. Nev. Nov. 4, 2016) (“Of course, counsel must also strive to
   ensure that they are not taking on a caseload beyond what they are prepared to handle within the
28 deadlines set by the Court”). Nonetheless, the Court otherwise finds good cause for the extension.

                                                    1
